11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 969 Filed 08/28/21 Page 1 of 2

JOHN D. CLINE (CA State Bar No. 237759)
50 California Street, Suite 1500

San Francisco, CA 94111 ‘
Telephone: (415) 662-2260 | Facsimile: (415) 662-2263
Email: cline@johndclinelaw.com

 
    

KEVIN M. DOWNEY (Admitted Pro Hae Vice) el

LANCE A. WADE (Admitted Pro Hac Vice) .

AMY MASON SAHARIA (Admitted Pro Hac Vice} JAN 10 2020
KATHERINE TREEZ (CA State Bar No. 262770)

WILLIAMS & CONNOLLY LLP SUSAN Y, SOONG

725 Twelfth Street, NW nOAIGES DSTO! Cour,

Washington, DC 20005
Telephone: (202) 434-5000 | Facsimile: (202) 434-5029
Email: KDowney@we.com; LWade@we.com; ASaharia@we.com; KTrefz@we.com

SAN JOSE OFFICE _

|
My

 

Attorneys for Defendant ELIZABETH A. HOLMES

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, ) Case No. CR-18-00258-EJD-SVK
)
Plaintiff, ) DEFENDANT ELIZABETH A. HOLMES’
) NOTICE PURSUANT TO FEDERAL RULE OF
v. } CRIMINAL PROCEDURE 12.2(b)
)
ELIZABETH HOLMES and ) FILED UNDER SEAL
RAMESH “SUNNY” BALWANIL, )
)
Defendants. ) Hon, Edward J. Davila
)
)

 

Pursuant to Federal Rule of Criminal Procedure 12.2(b)(1), defendant Elizabeth Holmes hereby
gives notice that she may introduce expert evidence at trial related to a mental condition bearing on
guilt.

If offered, the expert is expected to testify regarding: scientific research addressing intimate
partner abuse, including vulnerability to intimate partner abuse, the dynamics of intimate partner abuse,
and the psychological effects of an abusive relationship on its victims, both during and in the wake of an
abusive relationship; whether and how Ms, Holmes’ relationship with Mr. Balwani was consistent with

intimate partner abuse; whether and how Ms. Holmes’ psychological responses during and after the

 
 

DEFENDANT ELIZABETH A, HOLMES’ NOTICE PURSUANT TO FED. R. CRIM. P. 12,2(b)
CR-18-00258 END SVK 1

 

 
SI HDR wer fF WY LV

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 969 Filed 08/28/21 Page 2 of 2

relationship were and are consistent with the typical reactions of victims of an abusive relationship; and

Ms. Holmes’ particular vulnerability to an abusive relationship, The

expert may further testify regarding a forensic evaluation of Ms. Holmes, The expert may also testify

regarding present diagnoses of Post-Traumatic Stress Disorder, depression, and anxiety,

DATED: December 16, 2019

Kevin Downey

KEVIN DOWNEY

LANCE WADE

AMY MASON SAHARIA
KATHERINE TREFZ
Attorneys for Elizabeth Holmes

DEFENDANT ELIZABETH A. HOLMES’ NOTICE PURSUANT TO FED. R. CRIM. P. 12.2(b)
CR-18-00258 EJD SVK 2

 
